

115 S3468 IS: Nashua River Wild and Scenic River Act of 2018
U.S. Senate
2018-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3468IN THE SENATE OF THE UNITED STATESSeptember 18, 2018Mr. Markey (for himself, Ms. Warren, Ms. Hassan, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Wild and Scenic Rivers Act to designate segments of the Nashua, Squannacook, and
			 Nissitissit Rivers as components of the Wild and Scenic Rivers System, and
			 for other purposes. 
	
 1.Short titleThis Act may be cited as the Nashua River Wild and Scenic River Act of 2018. 2.Nashua wild and scenic rivers, Massachusetts and New Hampshire (a)Designation of wild and scenic river segmentsSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by inserting after paragraph (212) the following:
				
					(213)Nashua, Squannacook, and Nissitissit wild and scenic rivers, Massachusetts and New Hampshire
 (A)The following segments in the Commonwealth of Massachusetts and State of New Hampshire, to be administered by the Secretary of the Interior as a scenic river:
 (i)The approximately 27-mile segment of the mainstem of the Nashua River from the confluence of the North and South Nashua Rivers in Lancaster, Massachusetts, and extending north to the Massachusetts-New Hampshire border, except as provided in subparagraph (B).
 (ii)The approximately 16.3-mile segment of the Squannacook River from its headwaters in Ash Swamp, Townsend, Massachusetts, extending downstream to the confluence of the river with the Nashua River in Shirley/Ayer, Massachusetts, except as provided in subparagraph (B).
 (iii)The approximately 9.5-mile segment of the Nissitissit River from its headwaters in Brookline, New Hampshire, to the confluence of the river with the Nashua River in Pepperell, Massachusetts.
 (B)Exclusion areasThe designation of the river segments in subparagraph (A) shall exclude— (i)with respect to the Ice House hydroelectric project (FERC P–12769), from 700 feet upstream from the crest of the dam to 500 feet downstream from the crest of the dam;
 (ii)with respect to the Pepperell hydroelectric project (FERC P12721), from 9,240 feet upstream from the crest of the dam to 1,000 feet downstream from the crest of the dam; and
 (iii)with respect to the Hollingsworth and Vose dam (non-FERC), from 1,200 feet upstream from the crest of the dam to 2,665 feet downstream from the crest of the dam..
			(b)Management
				(1)Process
 (A)In generalThe river segments designated by section 3(a)(213) of such Act (16 U.S.C. 1274(a)) shall be managed in accordance with—
 (i)the Nashua, Squannacook, and Nissitissit Rivers Stewardship Plan developed pursuant to the study described in section 5(b)(21) of such Act (16 U.S.C. 1276(b)(21)) (referred to in this subsection as the management plan), dated February 15, 2018; and
 (ii)such amendments to the management plan as the Secretary of the Interior determines are consistent with this section and as are approved by the Nashua, Squannacook, and Nissitissit Rivers Stewardship Council (referred to in this subsection as the Stewardship Council).
 (B)Comprehensive Management PlanThe management plan shall be considered to satisfy the requirements for a comprehensive management plan under section 3(d) of such Act (16 U.S.C. 1274(d)).
 (2)CommitteeThe Secretary of the Interior shall coordinate the management responsibilities of the Secretary of the Interior under this Act with the Stewardship Council, as specified in the management plan.
				(3)Cooperative agreements
 (A)In generalIn order to provide for the long-term protection, preservation, and enhancement of the river segments designated by section 3(a)(213) of such Act (16 U.S.C. 1274(a)), the Secretary of the Interior may enter into cooperative agreements pursuant to sections 10(e) and 11(b)(1) (16 U.S.C. 1281(e), 1282(b)(1)) of such Act with—
 (i)the Commonwealth of Massachusetts and the State of New Hampshire; (ii)the municipalities of—
 (I)Ayer, Bolton, Dunstable, Groton, Harvard, Lancaster, Pep­per­ell, Shirley, and Townsend in Massachusetts; and
 (II)Brookline and Hollis in New Hampshire; and (iii)appropriate local, regional, State, or multistate, planning, environmental, or recreational organizations.
 (B)ConsistencyEach cooperative agreement entered into under this paragraph shall be consistent with the management plan and may include provisions for financial or other assistance from the United States.
					(4)Effect on working dams
 (A)In generalThe designation of the river segments by section 3(a)(213) of such Act (16 U.S.C. 1274(a)), does not—
 (i)impact or alter the existing terms of permitting, licensing, or operation of— (I)the Pepperell hydroelectric project (FERC Project P–12721, Nashua River, Pepperell, MA);
 (II)the Ice House hydroelectric project (FERC Project P–12769, Nashua River, Ayer, MA); or (III)the Hollingsworth and Vose Dam (non-FERC industrial facility, Squannacook River, West Groton, MA) as further described in the management plan (Appendix A, Working Dams); or
 (ii)preclude the Federal Energy Regulatory Commission from licensing, relicensing, or otherwise authorizing the operation or continued operation of the Pepperell and Ice House hydroelectric projects under the terms of licenses or exemptions in effect on the date of enactment of this Act; or
 (iii)limit actions taken to modernize, upgrade, or carry out other changes to such projects authorized pursuant to clause (i), subject to written determination by the Secretary of the Interior that the changes are consistent with the purposes of the designation.
						(5)Land management
 (A)Zoning ordinancesFor the purpose of the segments designated by section 3(a)(213) of such Act (16 U.S.C. 1274(a)), the zoning ordinances adopted by the municipalities named in subsection 3(A)(ii), including provisions for conservation of floodplains, wetlands, and watercourses associated with the segments, shall be deemed to satisfy the standards and requirements of section 6(c) of such Act (16 U.S.C. 1277(c)).
 (B)Acquisitions of landsThe authority of the Secretary to acquire land for the purposes of the segments designated by section 3(a)(213) of such Act (16 U.S.C. 1274(a)) shall be—
 (i)limited to acquisition by donation or acquisition with the consent of the owner of the land; and (ii)subject to the additional criteria set forth in the management plan.
 (C)No condemnationNo land or interest in land within the boundary of the river segments designated by section 3(a)(213) of such Act (16 U.S.C. 1274(a)) may be acquired by condemnation.
 (6)Relation to the National Park SystemNotwithstanding section 10(c) of such Act (16 U.S.C. 1281(c)), each segment of the Nashua, Squannacook, and Nissitissit Rivers designated as a component of the Wild and Scenic Rivers System under this Act shall not—
 (A)be administered as a unit of the National Park System; or (B)be subject to regulations that govern the National Park System.